Citation Nr: 1623577	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI).
 
2. Entitlement to service connection for headaches, to include as secondary to claimed TBI and service-connected deviated nasal septum.
 
3. Entitlement to service connection for tinnitus, to include as secondary to claimed TBI and service-connected deviated nasal septum.
 
4. Entitlement to an increased initial evaluation for residuals of a right clavicle fracture with arthritis in excess of 20 percent from January 2016 and 10 percent from January 2011.

5.  Entitlement to a total rating based on unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to October 1980.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the service connection claims.  It also comes on appeal from a December 2014 decision by the Wichita, Kansas RO, which granted service connection for a right shoulder disability and assigned an initial rating. 

This matter was remanded by the Board in May 2015 and November 2013.  In regard to the claims for service connection for TBI and headaches, and increased rating for right shoulder disability, all remand instructions were completed, as documents were obtained and VA examinations conducted.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for tinnitus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 2011 to January 2016, the Veteran's right shoulder disability has manifested as impairment of the humerus, with infrequent episodes of dislocation with guarding of movement only at shoulder level.  

2.  Throughout the pendency of the appeal, the Veteran's right shoulder disability has not manifested with limitation of arm motion at 45 degrees or less, ankylosis, impairment of the humerus with frequent episodes of dislocation with guarding of all arm movements, fibrous union, nonunion (false flail joint), and/or loss of the head of the humerus (flail joint).

3.  The preponderance of the evidence is against finding that the Veteran has a TBI condition that is etiologically related to a disease, injury, or event which occurred in service.

4.  The preponderance of the evidence is against finding that the Veteran has a headache condition that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent, to 20 percent but not more, for the Veteran's service-connected right shoulder disability are met from January 2011 to January 2016.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5010, 5003 (2015).

2.  The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected right shoulder disability are not met for the pendency of the appeal.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5010, 5003 (2015).

3.  Service connection for a TBI is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  Service connection for a headache disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In this case, in regard to the right shoulder, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2015) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In regard to the TBI and headache service connection issues denied herein, a March 2011 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided VA examinations in October 2011, May and June 2014 and January 2016.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Right Shoulder

Legal Criteria

The Veteran claims entitlement to an increased initial evaluation for residuals of a right clavicle fracture with arthritis in excess of 20 percent from January 2016 under DC 5003-5201 and 10 percent from January 2011 under 5203.  

Upon consideration of the entirety of the record, the Board finds a rating of 20 percent, but no greater, warranted for the pendency of the appeal.

While the Veteran reported he was left hand domination during the October 2011 VA examination, he later reported he was right hand dominant.  Giving the Veteran the benefit of the doubt, the Board finds the Veteran right hand dominant.

Under Diagnostic Code 5201 for limitation of arm motion, limitation of the arm to shoulder level warrants a 20 percent rating.  The criterion for a 30 percent rating, for the major extremity (the right shoulder) is limitation of the arm to midway between the side and shoulder level, that is, 45 degrees.  For limitation of motion to 25 degrees from the side, the major extremity is rated at 40 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, malunion of the clavicle, the criteria for a 20 percent rating is dislocation or nonunion with loose movement of the clavicle or scapula. 

Under Diagnostic Code 5202, impairment of the humerus, the criteria for a 20 percent rating, the lowest rating, are malunion of moderate deformity, or infrequent episodes of dislocation with guarding of movement only at shoulder level.  The criteria for a 30 percent are frequent episodes of dislocation with guarding of all arm movements.  Higher ratings are awarded for findings of fibrous union, nonunion (false flail joint), and loss of the head of the humerus (flail joint).

Besides the criteria stated, a rating higher than 20 percent is available for scapulohumeral articulation, ankylosis of, under Diagnostic Code 5200.

Normal range of motion in the shoulder is from 0 to 180 degrees of flexion, 0 to 180 degrees of abduction, and 0 to 90 degrees of external and internal rotation.  Flexion or abduction limited to 90 degrees equates to shoulder level.  38 C.F.R. § 4.71, Plate I.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

Facts

At an October 2011 VA examination, the Veteran reported his dominant hand as his left hand.  X-rays of the right shoulder showed the absence of the medial third of the right clavicle with degenerative changes of the right glenohumeral joint.  The VA examiner's diagnosis was age-related degenerative joint disease of the bilateral shoulders with decreased range of motion.  Right shoulder flexion ended at 90 degrees; painful motion began at 85 degrees.  Right shoulder abduction ended at 90 degrees; painful motion began at 85 degrees.  Repetitive motion had no observable effect.  Functional loss was noted as painful motion.  Muscle strength was normal.  There was a history of mechanical symptoms such as clicking and catching, and a history of recurrent dislocation of the glenohumeral (scapulohumeral) joint with infrequent episodes.  Acromioclavicular separation or sternoclavicular dislocation on the right side was noted.

An October 2011 private treatment note from Dr. J.T. shows a clavicular deformity. X-rays, in pertinent part show a possible old fracture of the proximal humerus, to be correlated clinically with history.  In addition, the clavicle appeared shortened which was noted to be of uncertain significance but perhaps due to prior trauma, post-surgical change or congenital process.  It was further noted that there was deformity of the proximal humerus, likely due to an old fracture.

In a November 2013 emergency room department note, the Veteran appeared complaining of severe right shoulder pain.  Right shoulder flexion range of motion was noted as less than 45 degrees.  The Veteran was prescribed pain medication.

In February 2014, a physical medicine rehab note reflects right shoulder flexion as 90 degrees, abduction at 60 degrees.  In March 2014, a physical medicine rehab note reflects right shoulder flexion was 105 degrees, abduction was 85 degrees, as a result of favorable therapy results.

The Veteran further underwent a VA examination in May 2014.  The Veteran reported his right hand as dominant.  He reported no flare-ups.  Right shoulder flexion and abduction ended at 170 degrees, with evidence of painful motion at 120 degrees.  After repetitive motions, flexion and abduction were 160.  Functional loss was noted as lesser movement, weakened movement, and painful movement.  There was guarding but no tenderness and no ankylosis.  Muscle strength was normal.

In April 2014, VA physical therapy records indicate that the Veteran reported increased mobility and decreased pain in warmer weather; in a November 2014 treatment record, the Veteran reported increased pain in colder weather; the doctor noted that his range of motion of his right shoulder was "approximately 60 degrees." 

The Veteran appeared for a VA examination in January 2016.  He indicated his dominant hand is his right hand.  In light of the Veteran's complaints that his right shoulder is worsened during cold weather, the examiner noted the temperature to be 27 degrees Fahrenheit outside.  The examiner noted diagnosis of degenerative arthritis and status post fractured right clavicle with surgical removal of medial one third bone.  The examiner found flexion of 0 to 90 degrees, abduction of 0 to 110 degrees, external rotation of 0 to 70 degrees, and internal rotation of 0 to 70 degrees.  The examiner found pain upon examination but noted it did not result in functional loss.  There was no additional functional loss or range of motion impacted after three repetitions.  There was tenderness to palpation and crepitus.  The Veteran reported flare-ups but the examination was not conducted during a flare-up.  Right shoulder strength of forward flexion was 4/5 and abduction was 4/5.  No muscle atrophy and no ankylosis were found.  The examiner noted nonunion of the clavicle was present on the right side and a cross-body adduction test was positive.  The examiner conducted X-rays and found views stabled and unchanged from prior examinations.


Analysis

Under Diagnostic Code 5202, impairment of the humerus, the criteria for a 20 percent rating, the lowest rating, are malunion of moderate deformity, or infrequent episodes of dislocation with guarding of movement only at shoulder level.  During the October 2011 VA examination, the examiner noted a history of recurrent dislocation of the glenohumeral (scapulohumeral) joint with infrequent episodes.  As such, giving the Veteran the benefit of the doubt, the Board finds an increased rating from 10 percent to 20 percent warranted from January 2011 to January 2016, bringing the rating to 20 percent for the pendency of the appeal.

The Board now considers whether a rating in excess of 20 percent is warranted for any part of the appeals period.  Under Diagnostic Code 5201 for limitation of arm motion, the criterion for a 30 percent rating, for the major extremity (the right shoulder) is limitation of the arm to midway between the side and shoulder level, that is, 45 degrees.  For limitation of motion to 25 degrees from the side, the major extremity is rated at 40 percent.  38 C.F.R. § 4.71a.

The Board acknowledges a November 2013 emergency room department note in which the Veteran appeared complaining of severe right shoulder pain.  Right shoulder flexion range of motion was noted as less than 45 degrees and the Veteran was prescribed pain medication.  

Notwithstanding the November 2013 emergency room note, the remainder of the record supports a much greater range of motion.  During the October 2011 VA examination, right shoulder flexion ended at 90 degrees; painful motion began at 85 degrees.  Right shoulder abduction ended at 90 degrees; painful motion began at 85 degrees.  In February 2014, a physical medicine rehab note reflects right shoulder flexion as 90 degrees, abduction at 60 degrees.  In March 2014, a physical medicine rehab note reflects right shoulder flexion was 105 degrees, abduction was 85 degrees, as a result of favorable therapy results.  During the May 2014 VA examination, right shoulder flexion and abduction ended at 170 degrees, with evidence of painful motion at 120 degrees.  In a November 2014 treatment record, the Veteran reported increased pain in colder weather; the doctor noted that his range of motion of his right shoulder was "approximately 60 degrees."  During the January 2016 VA examination, the examiner found flexion of 90 degrees, abduction of 110 degrees.

The Board balances the November 2013 document of a flare up with multiple other instances in the record which support greater range of motion.  Upon consideration of the balance of the evidence, the Board finds a rating in excess of 20 percent not warranted, as it does not appear that the November 2013 note is a fully accurate representation of symptoms, even during a flare-up.  The Board notes that the Veteran reported worsened symptoms in colder weather, and the record contains several notations of limitation of motion including in February 2014, November 2014, and January 2016.  However, none of these readings supported limitation of motion at 45 degrees or less, to warrant a higher rating under DC 5201.

Under Diagnostic Code 5202, impairment of the humerus with frequent episodes of dislocation with guarding of all arm movements warrants a 30 percent rating.  Higher ratings are awarded for findings of fibrous union, nonunion (false flail joint), and loss of the head of the humerus (flail joint); the record does not suggest these conditions apply in this case.

Besides the criteria stated, a rating higher than 20 percent is available for scapulohumeral articulation, ankylosis of, under Diagnostic Code 5200.  Again, the record does not suggest these conditions apply in this case.

The Board has considered 38 C.F.R. § 4.40 which allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds a rating of 20 percent adequate to encompass the Veteran's reports of painful motion and weakness of the right shoulder.  The Veteran's description of symptoms does not support that he suffers from symptoms beyond what is contemplated by the ratings criteria, as discussed above.

Overall, the evidence supports an increased rating to 20 percent from January 2011 to January 2016, but does not support the assignment of a disability rating higher than 20 percent for the Veteran's right shoulder disability.  This decision of a partial grant is made in accordance with the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5.107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's right shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes painful motion, limitation of motion, and arthritis of the right shoulder.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Service Connection Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, the Veteran must show the following Shedden elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

TBI

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a TBI disability.  

The Veteran asserts that he has residuals of a TBI secondary to a kick in the head during a karate tournament in Okinawa, Japan.  The Veteran has asserted that he had sustained a TBI during a karate tournament as he was kicked in the head, face, ear, and back of the head until he lost consciousness.  He stated that he also sustained a concussion. 

Service treatment records demonstrate that the Veteran was in a karate tournament and was reportedly attacked by other members in September 1979.  The records reveal that he sustained a nasal fracture; no other injury or unconsciousness was noted.  

The record reflects a November 2013 treatment note in which the Veteran was screened positively for TBI.  There is no indication that the Veteran's STRs were reviewed.  The note reflected that the Veteran was knocked unconscious during service and sustained trauma to his face and head.  In December 2013, postconcussion syndrome was diagnosed.  An MRI was conducted which revealed minimal generalized volume loss with nonspecific white matter disease likely microvascular in nature.  On the December 2013 note is the typed nurse's statement that the evaluation was requested by the Veteran; the Veteran submitted a copy in which he crossed out this statement.

The Veteran appeared for a VA examination in May 2014 by a neurologist.  The examiner stated that the complete claims file was reviewed and the Veteran was examined.  No evidence of TBI was found.  The examiner acknowledged the Veteran's reports of being knocked unconscious during a karate tournament in service; however, the examiner found no evidence of present TBI diagnosis.  The examiner noted the MRI of record which reflected small vessels disease.  However due to the review of record, the STRs and remainder of the claims file, the examiner found no evidence of TBI documented, only deviated septum due to nose trauma was recorded as a result of the karate tournament.

The Veteran appeared for a VA examination in January 2016 by a psychiatrist.  The examiner stated that the complete claims file was reviewed and the Veteran was examined.  The examiner stated that Veteran does not have nor has ever had a TBI or residuals of TBI.  The examiner acknowledged the karate incident but stressed that the STRs reflect no head injury or residuals of head injury, generally or as due to karate, and the Veteran was seen three times after the karate incident without complaints of TBI or concussion symptoms.  The examiner further noted that for 30 years after the in-service karate accident there are minimal symptoms reported of headache, tinnitus or memory problems.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Further, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.

Here, the Board weighs the November 2013 positive screening for TBI with positive nexus to service, with the two VA examinations, done by a neurologist and psychiatrist with review of the Veteran's STRs and claims file, which posit no diagnosis of TBI.  In this case, the Board weighs the VA examinations more heavily as the most probative evidence of record, as the opinions contained were made with the benefit of review of the STRs and claims file.  The November 2013 treatment note appears to have been made on the basis of the Veteran's statements alone.  The STRs do not reflect a head injury or concussion was sustained in service, despite the Veteran's contentions otherwise.

While the Veteran states that he suffered a head injury in service, the contemporaneous treatment records do not support this contention that a head injury led to TBI as the STRs are silent for any such complaints of in-service TBI symptoms as a result of the injury, despite noting complaints and treatment for a nose injury after the incident.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224-27   (2011) (noting that the Board may consider a lack of notation of medical condition or symptoms as substantive negative evidence where such notation would normally be expected); see also AZ v. Shinseki, 731 F.3d 1303, 132 (Fed. Cir. 2013) (noting the general common law rule that, when evaluating whether the failure to make a statement may be probative of a material fact, the underlying test is, would it have been natural for the person to make the assertion in question?) (quotations omitted).  Thus, the Board finds the Veteran's lay statements in this regarding competent, but not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000). 

Additionally, the Veteran did not complain of a TBI due to head injury in service for three decades after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Therefore, the Board finds the objective medical records to be more probative as to whether he had an in-service head injury that led to TBI.  As there is no in-service injury or event documented as resulting in TBI symptoms, the Veteran's claims of suffering from a current TBI as a result of an in-service event are unsupported.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

The Board notes that the Veteran is indeed competent to testify as to such observable symptomatology; for example, the Veteran states that he experiences TBI symptoms such as dizziness.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing disability nor are they adequate to establish a positive nexus with military service.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim, and the Board most heavily weighs the VA examiners' opinion that there is no current diagnosis of TBI.  

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a TBI disability.  The most competent, probative evidence of record does not etiologically link any TBI condition to his service.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a TBI disorder, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Headaches

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a headache disability.  

In a September 2012 statement, the Veteran explained that he had intermittent headaches for several years, which he believes to be secondary to his service-connected deviated nasal septum.  He explained that the blockage of air going through his nostrils led him to have these headaches.  The Veteran complained of headaches during a VA medical center visit in January 2012; it was noted that a septoplasty was recommended for a deviated septum. 

The Veteran appeared for a VA examination in June 2014.  The examiner considered the Veteran's contentions that he has had headaches since injuring himself during an in-service karate match.  The examiner found the headache condition less likely than not proximately due to service, as the STRs do not corroborate an in-service head injury resulting in headaches and post-service records do not support continuity of symptoms to present.  Further, the examiner noted that while a deviated nasal septum may increase the risk of sinusitis with associated headaches, there is no evidence of recurrent sinusitis, and the Veteran's headaches are more consistent with tension headaches.

The Veteran appeared for a VA examination in January 2016.  The examiner, different from the June 2014 examiner, also diagnosed tension headache less likely than not incurred in or caused by an injury or event in service.  The examiner stressed that STRs and post-service records do not reflect diagnosis or treatment for headaches.  The examiner noted that deviated nasal septum could potentially cause chronic sinusitis, which could cause sinus headaches.  However, there is no indication that the Veteran suffers or has suffered from sinusitis.  Further, the examiner found the headaches reported by the Veteran, bilateral not unilateral, more consistent with tension headaches than sinus headaches.  Therefore, the examiner found it less likely as not that the Veteran's headaches were aggravated beyond their natural progression by his service-connected deviated nasal septum.

In this case, two VA examiners posited that the Veteran suffers from tension headaches less likely as not related to his service, including his karate injury, or his service-connected deviated nasal septum.  There is no competent, probative medical evidence of record supporting a positive nexus with service or the Veteran's service-connected disabilities.

The Board notes that the Veteran himself, through his statements, is not competent to establish a connection between his headaches and his service.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the June 2014 and January 2016 VA examiners who concluded that the Veteran's headaches are less likely than not a result of his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a headache disorder, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to an increased initial evaluation for residuals of a right clavicle fracture with arthritis from 10 percent to 20 percent from January 2011 to January 2016 is granted.

Entitlement to an increased initial evaluation for residuals of a right clavicle fracture with arthritis in excess of 20 percent is denied.

Entitlement to service connection for residuals of a traumatic brain injury (TBI) is denied.
 
Entitlement to service connection for headaches is denied.
 

REMAND

Despite the development already undertaken, the Board concludes that a remand is necessary for further development prior to adjudicating the remaining claims.

Tinnitus

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

The May 2015 Board remand ordered that a VA examination indicate whether any tinnitus is more likely, less likely, or at least as likely as not (a) caused by, or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected deviated nasal septum.  The January 2016 VA examination did not address this question.  As such, a remand is required for an addendum opinion.  The opinion shoulder address the January 2012 treatment note of record which reflects that the Veteran complained of ringing in the ears as a symptom associated with nasal obstruction.

Further, the December 2013 Board remand requested that the VA examiner address  the Veteran's lay statements that he had tinnitus since 1980, which has not been done.  The VA examiner will be asked to address the Veteran's statement in this regard as well.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Therefore, the Veteran's increased rating for right shoulder disability has raised the issue of TDIU before the Board.

In April 2016, the Veteran submitted an application for TDIU.  As such, the Board finds a remand necessary for development of the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please send the Veteran's claims file to the January 2016 VA examiner, or another appropriate professional, for an addendum opinion on tinnitus.

(a)  The examiner should state whether any tinnitus is more likely, less likely, or at least as likely as not (a) caused by, or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected deviated nasal septum.  The opinion shoulder address the January 2012 treatment note of record which reflects that the Veteran complained of ringing in the ears as a symptom associated with nasal obstruction.

(b)  The examiner must indicate whether it is at least as likely as not that the Veteran's tinnitus had onset in service, or is otherwise causally related to service, to include reported noise exposure in service.
The examiner should specifically address the Veteran's lay statements regarding onset of symptomatology and continuity of symptomatology since military service, 1980.

All opinions must be accompanied by an explanation. Detailed medical reasons should be provided for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service. (If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.)

2. The RO or the AMC should provide all required notice in response to the claim of entitlement to a TDIU and undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim for TDIU and complete any other development deemed necessary. 

3.  Finally, after completing any other development that may be indicated, readjudicate the claims for service connection for tinnitus and entitlement to TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


